Exhibit 10.20.1
 
PURCHASE AND CONTRIBUTION AGREEMENT
by and among
TRINITY RAIL LEASING WAREHOUSE TRUST,
TRINITY INDUSTRIES LEASING COMPANY
and
TRINITY RAIL LEASING VII LLC
Dated as of November 5, 2009
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
SECTION 1.1    General
    1  
SECTION 1.2     Specific Terms
    2  
 
       
ARTICLE II CONVEYANCE OF THE RAILCARS AND LEASES
    4  
SECTION 2.1    Conveyance of the Railcars and Leases
    4  
 
       
ARTICLE III CONDITIONS OF CONVEYANCE
    6  
SECTION 3.1     Conditions Precedent to Conveyance
    6  
SECTION 3.2     Conditions Precedent to All Conveyances
    7  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    8  
SECTION 4.1     Representations and Warranties of TRLWT Seller—General
    8  
SECTION 4.2     Representations and Warranties of TILC Seller—General
    9  
SECTION 4.3     Representations and Warranties of Seller—Assets
    11  
SECTION 4.4     Representations and Warranties of the Purchaser
    13  
SECTION 4.5     Indemnification
    15  
SECTION 4.6     Special Indemnification by TILC regarding Exercise of Setoff by
Customers
    16  
 
       
ARTICLE V COVENANTS OF SELLER
    17  
SECTION 5.1     Protection of Title of the Purchaser
    17  
SECTION 5.2     Other Liens or Interests
    18  
 
       
ARTICLE VI MISCELLANEOUS
    18  
SECTION 6.1     Amendment
    18  
SECTION 6.2     Notices
    18  
SECTION 6.3    Merger and Integration
    19  
SECTION 6.4     Severability of Provisions
    19  
SECTION 6.5     Governing Law
    19  
SECTION 6.6     Counterparts
    19  
SECTION 6.7     Binding Effect; Assignability
    19  
SECTION 6.8     Third Party Beneficiaries
    20  
SECTION 6.9     Term
    20  

 



--------------------------------------------------------------------------------



 



              Page  
EXHIBIT A            FORM OF BILL OF SALE
  Exh. A
 
       
EXHIBIT B            FORM OF ASSIGNMENT AND ASSUMPTION
  Exh. B
 
       
EXHIBIT C            DELIVERY SCHEDULE ON THE CLOSING DATE
  Exh. C

ii



--------------------------------------------------------------------------------



 



PURCHASE AND CONTRIBUTION AGREEMENT
          THIS PURCHASE AND CONTRIBUTION AGREEMENT is made as of November 5,
2009 (this “Agreement”) by and among Trinity Rail Leasing Warehouse Trust, a
Delaware statutory trust, (“TRLWT” or the “TRLWT Seller”), Trinity Industries
Leasing Company, a Delaware corporation (“TILC” or the “TILC Seller”; TRLWT and
TILC are sometimes hereinafter collectively referred to as the “Sellers” or
individually as a “Seller”) and Trinity Rail Leasing VII LLC, a Delaware limited
liability company (the “Purchaser”).
W I T N E S S E T H:
          WHEREAS, the Purchaser has agreed to purchase from TRLWT from time to
time, and TRLWT has agreed to Sell (as hereinafter defined) to the Purchaser
from time to time, certain of its Railcars, related Leases and Related Assets
(each as hereinafter defined) related thereto on the terms set forth herein.
          WHEREAS, during the period prior to their sale hereunder, TILC has
acted as manager and servicing agent for TRLWT, pursuant to the TRLWT Management
Agreement (as hereinafter defined), with respect to the Railcars, related Leases
and Related Assets that TRLWT may Sell from time to time hereunder (TILC in such
capacity, the “TRLWT Manager”).
          WHEREAS, TILC may also wish from time to time, in its individual
capacity, to conduct a Sale/Contribution (as hereinafter defined) of certain of
its Railcars, related Leases and Related Assets and the Purchaser may wish to
purchase from and accept such contribution to the capital of the Purchaser on
the terms set forth herein.
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements hereinafter contained, and for other good and valuable consideration,
the receipt of which is hereby acknowledged, the Purchaser and each Seller,
intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.1 General. The specific terms defined in this Article
include the plural as well as the singular. Words herein importing a gender
include the other gender. References herein to “writing” include printing,
typing, lithography, and other means of reproducing words in visible form.
References to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms. References herein to Persons include their successors
and assigns permitted hereunder or under the Indenture (as defined herein). The
terms “include” or “including” mean “include without limitation” or “including
without limitation”. The words “herein”, “hereof” and “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein, including in the

 



--------------------------------------------------------------------------------



 



Recitals, but not defined herein shall have the respective meanings assigned to
such terms in the Indenture (as defined herein).
          SECTION 1.2 Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:
          “Appraised Value” means the appraised value of a Railcar as set forth
in the Appraisal thereof.
          “Assignment and Assumption” means an Assignment and Assumption
executed by the applicable Seller, with countersignature block set forth thereon
for execution by the Purchaser, substantially in the form of Exhibit B attached
hereto.
          “Bill of Sale” means a Bill of Sale executed by the applicable Seller
substantially in the form of Exhibit A attached hereto.
          “Contribution” has the meaning set forth in Section 2.1(a).
          “Convey” means to Sell and/or conduct a Sale/Contribution of Railcars,
related Leases and Related Assets hereunder.
          “Conveyance” means, collectively, a Sale and/or Sale/Contribution of
Railcars, related Leases and Related Assets by a Seller to the Purchaser.
          “Delivery Schedule” means a schedule, substantially in the form of the
initial schedule delivered on the Closing Date and attached as Exhibit C hereto,
in each case duly executed and delivered by a Seller to the Purchaser on a
Delivery Date, which shall identify the Railcars to be Conveyed on such Delivery
Date and identify each Lease relating to any such Railcar.
          “Excluded Amounts” has the meaning set forth in Section 4.5(a).
          “Indemnified Person” has the meaning set forth in Section 4.5(a).
          “Indenture” means the Indenture between the Issuer and the Indenture
Trustee dated as of the date hereof.
          “Purchase Price” means, with respect to any Railcars, related Leases
and Related Assets conveyed to Purchaser from time to time pursuant hereto, an
amount equal to the aggregate Appraised Value of the Railcars so Conveyed.
          “Purchaser” has the meaning specified in the Preamble.
          “Related Assets” means, with respect to any Railcar or Lease that is
Conveyed hereunder on any Delivery Date, all of the applicable Seller’s right,
title and interest in and to the following (as applicable):

2



--------------------------------------------------------------------------------



 



          (a) with respect to such Railcar, (i) all licenses, manufacturer’s
warranties and other warranties, Supporting Obligations, Payment Intangibles,
Chattel Paper, General Intangibles and all other rights and obligations related
to such Railcar, (ii) all Railroad Mileage Credits allocable to such Railcar and
any payments in respect of such credits accruing on or after the applicable
Delivery Date, (iii) all tort claims or any other claims of any kind or nature
related to such Railcar and any payments in respect of such claims, (iv) all
Marks attaching to such Railcar (including as evidenced by any SUBI Certificate
issued by the Marks Company) and (v) all other payments owing by any Person
(including any railroads or similar entities) in respect of or attributable to
such Railcar or the use, loss, damage, casualty, condemnation of such Railcar or
the Marks associated therewith, in each case whether arising by contract,
operation of law, course of dealing, industry practice or otherwise; and
          (b) with respect to such Lease, all Supporting Obligations, Payment
Intangibles, Chattel Paper, General Intangibles and all other rights and
obligations related to any such Lease, including, without limitation, (i) all
rights, powers, privileges, options and other benefits of the applicable Seller
to receive moneys and other property due and to become due under or pursuant to
such Lease, including, without limitation, all rights, powers, privileges,
options and other benefits to receive and collect rental payments, income,
revenues, profits and other amounts, payments, tenders or security (including
any cash collateral) from any other party thereto, (ii) all rights, powers,
privileges, options and other benefits of the applicable Seller to receive
proceeds of any casualty insurance, condemnation award, indemnity, warranty or
guaranty with respect to such Lease, (iii) all claims for damages arising out of
or for breach of or default under such Lease and (iv) the rights, powers,
privileges, options and other benefits of the applicable Seller to perform under
such Lease, to compel performance and otherwise exercise all remedies thereunder
and to terminate any such Lease.
          “Sale” means, with respect to any Person, the sale, transfer,
assignment or other conveyance, of the assets or property in question by such
Person, and “Sell” means that such Person sells, transfers, assigns or otherwise
conveys the assets or property in question.
          “Sale/Contribution” has the meaning specified in Section 2.1(a).
          “TRLWT Manager” has the meaning specified in the Recitals.
          “TRLWT Management Agreement” means the Second Amendment and
Restatement, dated as of May 29, 2009, of the Operating, Maintenance, Servicing
and Remarketing Agreement dated as of June 27, 2002 between TRLWT and TILC, as
manager thereunder.

3



--------------------------------------------------------------------------------



 



ARTICLE II
CONVEYANCE OF THE RAILCARS AND LEASES
          SECTION 2.1 Conveyance of the Railcars and Leases.
          (a) Subject to the terms and conditions of this Agreement, on and
after the date of this Agreement,
     (i) TRLWT Seller hereby agrees to Sell to the Purchaser, without recourse
(except to the extent specifically provided herein or in the applicable Bill of
Sale and Assignment and Assumption), all right, title and interest of TRLWT
Seller in and to certain Railcars, related Leases and Related Assets as
identified from time to time on a Delivery Schedule delivered by TRLWT Seller in
accordance with this Agreement, and
     (ii) TILC Seller hereby agrees to Sell to the Purchaser, without recourse
(except to the extent specifically provided herein or in the applicable Bill of
Sale and Assignment and Assumption), all right, title and interest of TILC
Seller in and to certain Railcars, related Leases and Related Assets as
identified from time to time on a Delivery Schedule delivered by TILC Seller in
accordance with this Agreement, provided, that to the extent that the portion of
the Purchase Price for such sale paid by the Purchaser to TILC Seller in cash is
less than the total dollar amount of the Purchase Price, the balance shall be
deemed to have been contributed (a “Contribution”) by TILC Seller as capital
(through the Purchaser’s sole member, which is 100% directly owned by TILC
Seller) to the Purchaser (such transaction in the aggregate, a
“Sale/Contribution”),
          (b) The Purchaser in each case hereby agrees to purchase, acquire,
accept and assume (including by an assumption of the obligations of the “lessor”
under such Leases), all right, title and interest of each such Seller in and to
such Railcars, related Leases and Related Assets. Each Seller hereby
acknowledges that each Conveyance by it to the Purchaser hereunder is absolute
and irrevocable, without reservation or retention of any interest whatsoever by
such Seller.
          (c) The Sales of Railcars, related Leases and Related Assets by TRLWT
Seller to the Purchaser and the Sales or Sales/Contributions (as the case may
be) of Railcars, related Leases and Related Assets by TILC Seller to the
Purchaser pursuant to this Agreement are intended to be absolute assignments
(free and clear of any Encumbrances) of all of the applicable Seller’s right,
title and interest in, to and under such Railcars, related Leases and Related
Assets for all purposes and, except to the extent specifically provided herein
or in the applicable Bill of Sale and Assignment and Assumption, without
recourse.
          (d) It is the intention of each Seller and the Purchaser (i) that all
Conveyances of Railcars, related Leases and Related Assets be true sales and/or
contributions, as applicable, constituting absolute assignments and “true sales”
for bankruptcy law purposes by the applicable Seller to the Purchaser, that are
absolute and irrevocable and that provide the Purchaser with the full benefits
of ownership of the assets so Conveyed and (ii) that the Railcars, related
Leases and Related Assets that are Conveyed to the Purchaser pursuant to this
Agreement shall not be part of

4



--------------------------------------------------------------------------------



 



the applicable Seller’s estate in the event of the filing of a bankruptcy
petition by or against such Seller under any bankruptcy or similar law. Neither
any Seller nor the Purchaser intends that (x) the transactions contemplated
hereunder be, or for any purpose be characterized as, loans from the Purchaser
to the applicable Seller or (y) any Conveyance of Railcars, related Leases
and/or Related Assets by any Seller to the Purchaser be deemed a grant of a
security interest in the assets so Conveyed by such Seller to the Purchaser to
secure a debt or other obligation of such Seller (except in the limited
circumstance contemplated in subsection (e) immediately below).
          (e) In the event that any Conveyances pursuant to this Agreement are
deemed to be a secured financing (or are otherwise determined not to be absolute
assignments of all of the applicable Seller’s right, title and interest in, to
and under the Railcars, related Leases and Related Assets so Conveyed, or
purportedly so Conveyed hereunder), then (i) the applicable Seller shall be
deemed hereunder to have granted to the Purchaser, and such Seller does hereby
grant to the Purchaser, a security interest in all of such Seller’s right, title
and interest in, to and under such Railcars, related Leases and Related Assets
so Conveyed or purported to be Conveyed, securing the purported repayment
obligation presumably deemed to exist in respect of such deemed secured
financing, and (ii) this Agreement shall constitute a security agreement under
applicable law.
          (f) The Sellers shall on the Closing Date, and either or both the
TRLWT Seller and/or the TILC Seller shall, as the case may be, on any other
Delivery Date, deliver to the Purchaser a Delivery Schedule identifying the
Railcars and Leases to be Conveyed by such Seller to the Purchaser on such date.
          (g) The price paid for Railcars, related Leases and Related Assets
which are Conveyed hereunder shall be the Purchase Price with respect thereto.
Such Purchase Price shall be paid
     (i) in the case of TRLWT Seller, by means of the Purchaser’s immediate cash
payment in the full amount of the Purchase Price to TRLWT Seller by wire
transfer on the Closing Date (or other Delivery Date) in respect of which TRLWT
Seller has delivered a Delivery Schedule, and
     (ii) in the case of TILC Seller, by means of the Purchaser’s immediate cash
payment of the portion of the Purchase Price that the Purchaser has available to
it for such purpose (including from net proceeds derived from its issuance of
the Equipment Notes on such Delivery Date, or from Disposition Proceeds held in
the Mandatory Replacement Account or the Optional Reinvestment Account), to TILC
Seller by wire transfer on the Closing Date (or other applicable Delivery Date)
in respect of which TILC Seller has delivered a Delivery Schedule, with the
Contributed remainder of such Purchase Price to be reflected by means of proper
accounting entries being entered upon the accounts and records of TILC Seller
and Purchaser,
with such wire transfers in each case to be made to an account designated by the
applicable Seller to the Purchaser on or before the applicable Delivery Date.

5



--------------------------------------------------------------------------------



 



          (h) On and after each Delivery Date and related Purchase Price payment
as aforesaid, the Purchaser shall own the Railcars, related Leases and Related
Assets Conveyed to the Purchaser on such date, and the applicable Seller shall
not take any action inconsistent with such ownership and shall not claim any
ownership interest in such assets.
          (i) Until the occurrence of a Manager Termination Event and the
replacement of TILC as Manager pursuant to the terms of the Management
Agreement, TILC, as Manager, shall conduct the administration, management and
collection of the Railcars, related Leases and Related Assets Conveyed to
Purchaser pursuant hereto and shall take, or cause to be taken, all such actions
as may be necessary or advisable to administer, manage and collect such Conveyed
Railcars, related Leases and Related Assets, from time to time, all in
accordance with the terms of the Management Agreement.
          (j) On each Delivery Date, the applicable Seller shall deliver or
cause to be delivered to the Purchaser (or to an assignee thereof, as directed
by the Purchaser) each item required on such date to be delivered by such Seller
and any Chattel Paper representing or evidencing, the Leases being Conveyed on
such Delivery Date.
ARTICLE III
CONDITIONS OF CONVEYANCE
          SECTION 3.1 Conditions Precedent to Conveyance. Each Conveyance
hereunder is subject to the condition precedent that the Purchaser shall have
received and the Indenture Trustee shall have received copies of, all of the
following on or before the applicable Delivery Date, in form and substance
satisfactory to the Purchaser and the Requisite Majority:
     (i) a Delivery Schedule executed by the applicable Seller and setting forth
the Railcars and Leases to be Conveyed on the applicable Delivery Date pursuant
to this Agreement;
     (ii) a related Bill of Sale;
     (iii) a related Assignment and Assumption;
     (iv) an Appraisal of the Railcars to be conveyed, with such Appraisal dated
no earlier than 30 days prior to the applicable Delivery Date;
     (v) copies of proper UCC financing statements, STB or Registrar General of
Canada filings, accurately describing the Conveyed Railcars and Leases and
naming the applicable Seller as the “Debtor/Seller” and Purchaser as “Secured
Party/Purchaser”, or applicable filings with the STB or with the Registrar
General of Canada, other similar instruments or documents, all in such manner
and in such places as may be required by law or as may be necessary or, in the
opinion of the Purchaser or the Indenture Trustee (acting at the direction of
the Requisite Majority), desirable to perfect the Purchaser’s interest in all
Conveyed Railcars, related Leases and Related Assets;

6



--------------------------------------------------------------------------------



 



     (vi) copies of proper UCC financing statement terminations or partial
terminations, STB or Registrar General of Canada filings, accurately describing
the Conveyed Railcars and Leases, or other similar instruments or documents, in
form and substance sufficient for filing under applicable law of any and all
jurisdictions as may be necessary to effect or evidence a release or termination
of any pre-existing Encumbrance evidenced by an existing filing of record
against the Conveyed Railcars, related Leases and Related Assets;
     (vii) in the case of a Delivery Date occurring in connection with the
Closing Date, a confirmation or written advice to similar effect from counsel to
the Purchaser and addressed to the Indenture Trustee, reasonably acceptable to
the Indenture Trustee that the conveyance constitutes a true sale and that the
Purchaser would not be consolidated in connection with a bankruptcy of the
applicable Seller; and
     (viii) in the case of a Delivery Date occurring in connection with the
Closing Date, such deliveries, and the satisfaction of such other conditions, as
are set forth in the Note Purchase Agreement or otherwise required for the
issuance of the Equipment Notes.
          SECTION 3.2 Conditions Precedent to All Conveyances. The Conveyances
to take place on any Delivery Date hereunder shall be subject to the further
conditions precedent that:
     (a) The following statements shall be true:
     (i) the representations and warranties of each applicable Seller contained
in Article IV shall be true and correct on and as of such Delivery Date, both
before and after giving effect to the Conveyance to take place on such Delivery
Date and to the application of proceeds therefrom, as though made on and as of
such date; and
     (ii) such Seller shall be in compliance with all of its covenants and other
agreements set forth in this Agreement and the other Operative Agreements to
which it is a party.
          (b) Purchaser shall have received a Delivery Schedule, dated the date
of the applicable Delivery Date, executed by the applicable Seller, listing the
Railcars and Leases being Conveyed on such date.
          (c) The applicable Seller shall have taken such other action,
including delivery of approvals, consents, opinions, documents and instruments
to the Purchaser, as the Purchaser or the Indenture Trustee (acting at the
direction of the Requisite Majority) may reasonably request.
          (d) The applicable Seller shall have taken all steps necessary under
all applicable law in order to Convey to the Purchaser the Railcars described on
the applicable Delivery Schedules, all Leases related to such Railcars and all
Related Assets related to such Railcars and/or Leases, and upon the Conveyance
of such Railcars, related Leases and Related Assets from the applicable Seller
to the Purchaser pursuant to the terms hereof, the Purchaser will have acquired
on such date good and marketable title to and a valid and perfected ownership

7



--------------------------------------------------------------------------------



 



interest in the Conveyed Railcars, related Leases and Related Assets, free and
clear of any Encumbrance (other than Permitted Encumbrances).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.1 Representations and Warranties of TRLWT Seller—General.
TRLWT Seller makes the following representations and warranties for the benefit
of the Purchaser, the Indenture Trustee, each Noteholder and each other Secured
Party, on which the Purchaser relies in acquiring the Railcars, related Leases
and Related Assets Conveyed by it hereunder. Such representations are made as of
the Closing Date, as of each other Delivery Date and at such other times
specified below.
          (a) TRLWT is a statutory trust duly organized, validly existing, and
in good standing under the laws of the State of Delaware, is duly licensed or
qualified and in good standing in each jurisdiction in which the failure to so
qualify would have a material adverse effect on its ability to carry on its
business as now conducted or to execute, deliver and perform its obligations
under the TRLWT Agreements, has the power and authority to carry on its business
as now conducted, and has the requisite power and authority to execute, deliver
and perform its obligations under the TRLWT Agreements.
          (b) The TRLWT Agreements have been duly authorized by all necessary
entity action, executed and delivered by TRLWT, and (assuming the due
authorization, execution and delivery by each other party thereto) constitute
the legal, valid and binding obligations of TRLWT, enforceable against TRLWT in
accordance with their respective terms except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
the rights of creditors generally and by general principles of equity.
          (c) The execution, delivery and performance by TRLWT of each TRLWT
Agreement and compliance by TRLWT with all of the provisions thereof do not and
will not contravene (i) any law or regulation, or any order of any court or
governmental authority or agency applicable to or binding on TRLWT or any of its
properties, or (ii) the provisions of, or constitute a default by TRLWT under,
its certificate of trust or trust agreement or (iii) any indenture, mortgage,
contract or other agreement or instrument to which TRLWT is a party or by which
TRLWT or any of its properties may be bound or affected.
          (d) There are no proceedings pending or, to the knowledge of TRLWT,
threatened against TRLWT in any court or before any governmental authority or
arbitration board or tribunal.
          (e) TRLWT is not (x) in violation of any term of any charter
instrument or operating agreement or (y) in violation or breach of on in default
under any other agreement or instrument to which it is a party or by which it
may be bound except, in the case of clause (y), where such violation would not
reasonably be expected to materially adversely affect TRLWT’s ability to perform
its obligations under the TRLWT Agreements or materially adversely affect its
financial condition or business. TRLWT is in compliance with all laws,
ordinances,

8



--------------------------------------------------------------------------------



 



governmental rules and regulations to which it is subject, the failure to comply
with which would have a material and adverse effect on its operations or
condition, financial or otherwise, or would impair the ability of TRLWT to
perform its obligations under the TRLWT Agreements, and has obtained all
licenses, permits, franchises and other governmental authorizations material to
the conduct of its business.
          (f) No consent, approval or authorization of, or filing, registration
or qualification with, or the giving of notice to, any trustee or any holder of
indebtedness of TRLWT or any governmental authority on the part of TRLWT is
required (x) in connection with the execution and delivery by TRLWT of the TRLWT
Agreements, or (y) to be obtained in order for TRLWT to perform its obligations
thereunder in accordance with the terms thereof, other than in the case of
clause (y) those which are routine in nature and are not normally applied for
prior to the time they are required, and which TRLWT has no reason to believe
will not be timely obtained.
          (g) The location of TRLWT (within the meaning of Article 9 of the UCC)
is in the State of Delaware. TRLWT has not been known by any name other than
Trinity Rail Leasing Warehouse Trust and Trinity Rail Leasing Trust II, and is
not known by any trade names.
          (h) TRLWT is solvent and will not become insolvent after giving effect
to any Conveyance contemplated by this Agreement; after giving effect to each
Conveyance contemplated by this Agreement, TRLWT will have an adequate amount of
capital to conduct its business in the foreseeable future; and TRLWT does not
intend to incur, nor believe that it has incurred, debts beyond its ability to
pay as they mature.
          (i) TRLWT will treat the transactions effected by this Agreement as
sales of assets to the Purchaser in accordance with GAAP. TRLWT’s financial
records shall reflect that the Railcars and Leases Conveyed hereunder have been
Conveyed to the Purchaser, are no longer owned by TRLWT and are not intended to
be available to the creditors of TRLWT.
          SECTION 4.2 Representations and Warranties of TILC Seller—General.
TILC Seller makes the following representations and warranties for the benefit
of the Purchaser, the Indenture Trustee, each Noteholder and each other Secured
Party, on which the Purchaser relies in acquiring the Railcars, related Leases
and Related Assets Conveyed by it hereunder. Such representations are made as of
the Closing Date, as of each other Delivery Date and at such other times
specified below.
          (a) TILC is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Delaware, is duly licensed or
qualified and in good standing in each jurisdiction in which the failure to so
qualify would reasonably be expected to have a material adverse effect on its
ability to carry on its business as now conducted or as contemplated to be
conducted or to execute, deliver and perform its obligations under the TILC
Agreements, has the power and authority to carry on its business as now
conducted and as contemplated to be conducted, and has the requisite power and
authority to execute, deliver and perform its obligations under the TILC
Agreements.

9



--------------------------------------------------------------------------------



 



          (b) The TILC Agreements have been duly authorized by all necessary
corporate action, executed and delivered by TILC, and (assuming the due
authorization, execution and delivery by each other party thereto) constitute
the legal, valid and binding obligations of TILC, enforceable against TILC in
accordance with their respective terms except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
the rights of creditors generally and by general principles of equity.
          (c) The execution, delivery and performance by TILC of each TILC
Agreement and compliance by TILC with all of the provisions thereof do not and
will not contravene or, in the case of clause (iii), constitute (alone or with
notice, or lapse of time or both) a default under or result in any breach of, or
result in the creation or imposition of any Encumbrance upon any property of
TILC pursuant to, (i) any law or regulation, or any order, judgment, decree,
determination or award of any court or governmental authority or agency
applicable to or binding on TILC or any of its properties, or (ii) the
provisions of its certificate of incorporation or bylaws or (iii) any indenture,
mortgage, contract or other agreement or instrument to which TILC is a party or
by which TILC or any of its properties may be bound or affected except, with
respect to clause (iii), where such contravention, default or breach would not
reasonably be expected to materially adversely affect TILC’s ability to perform
its obligations under the TILC Agreements or materially adversely affect its
financial condition or business;
          (d) There are no proceedings pending or, to the knowledge of TILC,
threatened against TILC in any court or before any governmental authority or
arbitration board or tribunal that, if adversely determined, would reasonably be
expected to materially adversely affect TILC’s ability to perform its
obligations under the TILC Agreements or materially adversely affect its
financial condition or business.
          (e) TILC is not (x) in violation of any term of any charter instrument
or bylaw or (y) in violation or breach of or in default under any other
agreement or instrument to which it is a party or by which it or any of its
property may be bound except in the case of clause (y) where such violation,
breach or default would not reasonably be expected to materially adversely
affect TILC’s ability to perform its obligations under the TILC Agreements or
materially adversely affect its financial condition or business. TILC is in
compliance with all laws, ordinances, governmental rules, regulations, orders,
judgments, decrees, determinations and awards to which it is subject, the
failure to comply with which would reasonably be expected to have a material and
adverse effect on its operations or condition, financial or otherwise, or would
impair the ability of TILC to perform its obligations under the TILC Agreements,
and has obtained all required licenses, permits, franchises and other
governmental authorizations material to the conduct of its business.
          (f) No consent, approval or authorization of, or filing, registration
or qualification with, or the giving of notice to, any trustee or any holder of
indebtedness of TILC or any governmental authority on the part of TILC is
required in the United States in connection with the execution and delivery by
TILC of the TILC Agreements, or is required to be obtained in order for TILC to
perform its obligations thereunder in accordance with the terms thereof, other
than (i) as may be required under existing laws, ordinances, governmental rules
and regulations to be obtained, given, accomplished or renewed at any time after
the Closing Date or

10



--------------------------------------------------------------------------------



 



other applicable Delivery Date in connection with the performance of its
obligations under the TILC Agreements and which are routine in nature and are
not normally applied for prior to the time they are required, and which TILC has
no reason to believe will not be timely obtained, and (ii) as may have been
previously obtained in accordance with clause (i) immediately above.
          (g) The location of TILC (within the meaning of Article 9 of the UCC)
is in the State of Delaware. TILC has not been known by any name other than
Trinity Industries Leasing Company, and is not known by any trade names.
          (h) TILC is solvent and will not become insolvent after giving effect
to any Conveyance contemplated by this Agreement, and after giving effect to any
Conveyances contemplated by this Agreement, TILC will have an adequate amount of
capital to conduct its business in the foreseeable future, and TILC does not
intend to incur, nor believe that it has incurred, debts beyond its ability to
pay as they mature.
          (i) TILC will treat the transactions effected by this Agreement as
sales of assets to, and/or contributions of assets to the capital of, the
Purchaser in accordance with GAAP. TILC’s financial records shall reflect that
the Railcars and Leases Conveyed hereunder have been Conveyed to the Purchaser,
are no longer owned by TILC and are not intended to be available to the
creditors of TILC.
          SECTION 4.3 Representations and Warranties of Seller—Assets. The
following representations and warranties are made (i) with respect to each
Delivery Date on which TRLWT is to Convey assets to the Purchaser, by TILC, in
its capacity as TRLWT Manager, with respect to each representation expressed as
a representation of TRLWT as “Seller”, and (ii) with respect to each Delivery
Date on which TILC is to Convey assets to the Purchaser, by TILC for its own
account, and in each case are made for the benefit of the Purchaser, the
Indenture Trustee, each Noteholder and each other Secured Party as of the date
of any Delivery Schedule delivered by the applicable Seller to the Purchaser and
solely with respect to the Railcars and Leases that are referred to in such
Delivery Schedule and the Related Assets in respect of such Railcars and Leases.
          (a) To the best knowledge of Seller, no casualty event or other event
that may constitute a Total Loss or makes repair of the applicable Railcar
uneconomic or renders such Railcar unfit for commercial use or constitutes theft
or disappearance of the applicable Railcar has occurred with respect to a
Railcar being Conveyed.
          (b) (i) The Seller has, and the Bill of Sale to be delivered on the
Delivery Date shall convey to the Purchaser, all legal and beneficial title to
the Railcars (and Related Assets in respect of such Railcars) that are being
Conveyed, free and clear of all Encumbrances (other than Permitted Encumbrances
of the type described in clauses (ii), (iii), (iv), (v) and (viii) of the
definition thereof), and such conveyance constitutes a valid and absolute
transfer (each such contribution or sale, as the case may be, constituting a
“true sale” for bankruptcy law purposes) of all right, title and interest of the
Seller in, to an under the Railcars (and Related Assets in respect of such
Railcars) being Conveyed and will not be void or voidable under any applicable
law; (ii) the Seller has, and the Assignment and Assumption to be delivered on
the Delivery Date shall assign to the Purchaser, all legal and beneficial title
to the Leases (and Related Assets in

11



--------------------------------------------------------------------------------



 



respect of such Leases) that are being Conveyed, free and clear of all
Encumbrances (other than Permitted Encumbrances of the type described in clauses
(ii), (iii), (iv), (v) and (viii) of the definition thereof), and such
assignment constitutes a valid and absolute transfer (each such contribution or
sale, as the case may be, constituting a “true sale” for bankruptcy law
purposes) of all right, title and interest of the Seller in, to an under the
Leases (and Related Assets in respect of such Leases) being Conveyed and will
not be void or voidable under any applicable law; (iii) the Railcars being
Conveyed on a Delivery Date are subject to Leases to the extent required under
the Indenture in respect of such Conveyance, and (iv) all Leases relating to
such Railcars are on rental and other terms that are no different, taken as a
whole, from those for similar Railcars in the rest of the TILC Fleet.
          (c) All sales, use or transfer taxes, if any, due and payable upon the
Conveyance of the Railcars, related Leases and Related Assets being Conveyed on
the applicable Delivery Date will have been paid or such transactions will then
be exempt from any such taxes and the Seller (or TRLWT Manager, in the case of
TRLWT Seller) will cause any required forms or reports in connection with such
taxes to be filed in accordance with applicable laws and regulations.
          (d) The Railcars being Conveyed are substantially similar, in terms of
objectively identifiable characteristics that are relevant for purposes of the
services to be performed by TILC under the Management Agreement, to the
equipment in the TILC Fleet.
          (e) In selecting the Railcars to be sold to the Purchaser, the Seller
has not discriminated against the Purchaser in a negative fashion when such
Railcars are compared with the other railcars in the TILC Fleet.
          (f) The Seller is not in default of its obligations as “lessor” (or
other comparable capacity) under any Lease, and, to the best of the Seller’s
knowledge, there are (i) no defaults existing as of the date of Conveyance by
any Lessee under any Lease, except such defaults that are not payment defaults
(except to a de minimus extent (but giving effect to any applicable grace
periods)) and are not material defaults under the applicable Lease, and (ii) no
claims or liabilities arising as a result of the operation or use of any Railcar
prior to the date hereof, as to which the Purchaser would be or become liable,
except for ongoing maintenance and other obligations of the “lessor” provided
for under full-service Leases, which obligations are required to be performed by
the Manager pursuant to the Management Agreement.
          (g) None of the Railcars being Conveyed are subject to a purchase
option under the terms of the related Lease except as described in the related
Delivery Schedule, and each such purchase option is a Permitted Purchase Option.
          (h) All written information provided by the Seller or any Affiliate of
the Seller to the Appraiser with respect to the Railcars and Leases being
Conveyed is true and correct in all material respects. All written information
provided by the Seller or any Affiliate of the Seller to Deloitte & Touche LLP
with respect to the Leases is true and correct in all material respects and
accurately reflects the terms of the Leases. To the extent the written
information referred to in this clause (h) was provided to the Appraiser and
Deloitte & Touche LLP, in each case for their use in connection with their
services rendered in connection with Conveyances contemplated

12



--------------------------------------------------------------------------------



 



hereby, such entities have been provided with the same written information (or
relevant portions thereof).
          (i) None of the Leases contain any renewal or extension options except
for such options that are described in the Delivery Schedule.
          (j) All information provided in the applicable Delivery Schedule,
including each schedule thereto, is true and correct on and as of the Delivery
Date, including without limitation, all information provided therein with
respect to each Railcar purported to be covered thereby and all information
provided therein with respect to each Lease relating to any such Railcar. All
other information concerning the Railcars, related Leases and Related Assets
covered by the applicable Delivery Schedule that was provided to the Issuer or
the Indenture Trustee prior to the related Delivery Date was true and correct in
all material respects as of the date it was so provided.
          (k) No Default, Event of Default or Manager Termination Event has
occurred and is continuing on the Delivery Date, and no event that, with the
giving of notice, the passage of time or both, would constitute a Manager
Termination Event has occurred and is continuing on the Delivery Date.
          SECTION 4.4 Representations and Warranties of the Purchaser. The
Purchaser makes the following representations and warranties for the benefit of
each Seller, on which Seller relies in Conveying Railcars, related Leases and
Related Assets to the Purchaser hereunder. Such representations are made as of
the Closing Date and each other applicable Delivery Date.
          (a) Organization and Good Standing. The Purchaser has been duly
organized and is validly existing and in good standing as a limited liability
company under the laws of the State of Delaware, with the power and authority to
own its properties and to conduct its business as such properties are currently
owned and such business is currently conducted, and had at all relevant times,
and has, full power, authority and legal right to acquire and own the Railcars
and Leases Conveyed hereunder.
          (b) Due Qualification. The Purchaser is duly qualified (except where
the failure to be so qualified would not have a Material Adverse Effect) to do
business as a foreign limited liability company in good standing, and has
obtained all necessary licenses (except to the extent that such failure to
obtain such licenses is inconsequential) and approvals in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, licenses and/or approvals.
          (c) Power and Authority. The Purchaser has the power, authority and
legal right to execute and deliver this Agreement and to carry out the terms
hereof and to acquire the Railcars and Leases Conveyed hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by the Purchaser by all
necessary action.
          (d) No Consent Required. The Purchaser is not required to obtain the
consent of any other Person, or any consent, license (except to the extent that
such failure to obtain such

13



--------------------------------------------------------------------------------



 



licenses is inconsequential), approval or authorization or registration or
declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the
Transaction Documents to which it is a party, except for such as have been
obtained, effected or made.
          (e) Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, subject, as to enforceability, to applicable
bankruptcy, insolvency, reorganization, conservatorship, receivership,
liquidation or other similar laws affecting the enforcement of creditors’ rights
generally and general principles of equity.
          (f) No Violation. The execution, delivery and performance by the
Purchaser of this Agreement, the consummation of the transactions contemplated
by this Agreement and the Transaction Documents to which it is a party and the
fulfillment of the terms of this Agreement and the Transaction Documents to
which it is a party do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the organizational documents of the Purchaser,
or conflict with or breach any of the terms or provisions of, or constitute
(with or without notice or lapse of time) a default under, any indenture,
agreement, mortgage, deed of trust or other instrument to which the Purchaser is
a party or by which the Purchaser is bound or to which any of its properties are
subject, or result in the creation or imposition of any lien upon any of its
properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust or other instrument (other than liens created hereunder or under
the Indenture), or violate any law or any order, rule or regulation, applicable
to the Purchaser or its properties, of any federal or state regulatory body, any
court, administrative agency, or other governmental instrumentality having
jurisdiction over the Purchaser or any of its properties.
          (g) No Proceedings. There are no proceedings or investigations
pending, or, to the Purchaser’s knowledge, threatened against the Purchaser
before any court, regulatory body, administrative agency, or other tribunal or
governmental instrumentality having jurisdiction over the Purchaser or its
properties: (i) asserting the invalidity of this Agreement or any of the
Transaction Documents, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any of the Transaction Documents,
(iii) seeking any determination or ruling that could have an adverse effect on
the performance by the Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Transaction Documents, (iv) that
may have an adverse effect on the federal or state income tax attributes of, or
seek to impose any excise, franchise, transfer or similar tax upon, the transfer
and acquisition of the Railcars and Leases Conveyed hereunder or (v) that could
have an adverse effect on the Railcars and Leases Conveyed to the Purchaser
hereunder.
          (h) Consideration. The Purchaser has given fair consideration and
reasonably equivalent value in exchange for the Conveyance of the Railcars,
related Leases and Related Assets being Conveyed hereunder.
In the event of any breach of a representation and warranty made by the
Purchaser hereunder, each Seller covenants and agrees that such Seller will not
take any action to pursue any remedy that it may have hereunder, in law, in
equity or otherwise, until a year and a day have passed

14



--------------------------------------------------------------------------------



 



since all Outstanding Obligations under all other Operative Agreements have been
paid in full. Each Seller and the Purchaser agree that damages will not be an
adequate remedy for a breach of this covenant and that this covenant may be
specifically enforced by the Purchaser or any third party beneficiary described
in Section 6.10.
          SECTION 4.5 Indemnification.
          (a) TILC Seller, or TRLWT Manager on behalf of TRLWT Seller, shall
defend, indemnify and hold harmless the Purchaser, the Manager, the Indenture
Trustee, each Noteholder, each of their respective Affiliates and each of
respective directors, officers, employees, successors and permitted assigns,
agents and servants of the foregoing (each an “Indemnified Person”) from and
against any and all costs, expenses, losses, obligations, penalties,
liabilities, damages, actions, or suits or claims of whatsoever kind or nature
(whether or not on the basis of negligence, strict or absolute liability or
liability in tort), that may be imposed upon, incurred by, suffered by or
asserted against any Indemnified Person arising out of or resulting from any
breach of Seller’s representations and warranties and covenants contained
herein, except (A) those resulting solely from any gross negligence, bad faith
or willful misconduct of the particular Indemnified Person claiming
indemnification hereunder, (B) those in respect of taxes that are otherwise
addressed by the provisions of (and subject to the limitations of) subsection
(c) of this Section 4.5 below, or (C) to the extent that providing such
indemnity would constitute recourse for losses due to the uncollectibility of
sale proceeds (or any particular amount of sale proceeds) in respect of a
Railcar due to a diminution in market value of such Railcar, or of Lease or
other third party payments due to the insolvency, bankruptcy or financial
inability to pay of the related Lessee or other third party (the “Excluded
Amounts”).
          (b) TILC Seller, or TRLWT Manager on behalf of TRLWT Seller, will
defend and indemnify and hold harmless each Indemnified Person against any and
all costs, expenses, losses, obligations, penalties, liabilities, damages,
actions, or suits or claims of whatsoever kind or nature (whether or not on the
basis of negligence, strict or absolute liability or liability in tort), that
may be imposed upon, incurred by, suffered by or asserted against such
Indemnified Person, other than Excluded Amounts, arising out of or resulting
from any action taken by Seller, other than in accordance with this Agreement or
the Indenture or other applicable Operative Agreement, in respect of any portion
of the Railcars, related Leases and Related Assets that are Conveyed hereunder.
          (c) TILC Seller, or TRLWT Manager on behalf of TRLWT Seller, agrees to
pay, and shall defend, indemnify and hold harmless each Indemnified Person from
and against, any taxes (other than taxes based upon the income of an Indemnified
Person and taxes that would constitute Excluded Amounts) that may at any time be
asserted against any Indemnified Person with respect to the transactions
contemplated in this Agreement, including, without limitation, any sales, gross
receipts, general corporation, tangible or intangible personal property,
privilege, or license taxes and costs and expenses in defending against the
same, arising by reason of the acts to be performed by Seller under this
Agreement and imposed against such Person. Without limiting the foregoing, in
the event that the Purchaser, the Manager or the Indenture Trustee receives
actual notice of any transfer taxes arising out of the Conveyance of any Railcar
or Lease from Seller to the Purchaser under this Agreement, on written demand by
such party, or upon Seller otherwise being given notice thereof, TILC Seller, or
TRLWT Manager on behalf of

15



--------------------------------------------------------------------------------



 



TRLWT Seller, shall pay, and otherwise indemnify and hold harmless the
applicable Indemnified Person, the Manager and the Indenture Trustee harmless,
on an After-Tax Basis, from and against any and all such transfer taxes (it
being understood that none of the Purchaser, the Manager, the Indenture Trustee
or any other Indemnified Person shall have any contractual obligation to pay
such transfer taxes).
          (d) TILC Seller, or TILC, as “Manager” under the TRLWT Management
Agreement on behalf of TRLWT Seller, shall defend, indemnify, and hold harmless
each Indemnified Person from and against any and all costs, expenses, losses,
obligations, penalties, liabilities, damages, actions, or suits or claims of
whatsoever kind or nature (whether or not on the basis of negligence, strict or
absolute liability or liability in tort), to the extent that any of the
foregoing may be imposed upon, incurred by, suffered by or asserted against such
Indemnified Person due to the negligence, willful misfeasance, or bad faith of
Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.
          (e) TILC Seller, or TRLWT Manager on behalf of TRLWT Seller, shall
indemnify, defend and hold harmless each Indemnified Person from and against any
costs, expenses, losses, obligations, penalties, liabilities, damages, actions,
or suits or claims of whatsoever kind or nature (whether or not on the basis of
negligence, strict or absolute liability or liability in tort), that may be
imposed upon, incurred by, suffered by or asserted against such Indemnified
Person, other than Excluded Amounts, as a result of the failure of any Railcar
or Lease Conveyed hereunder to comply with all requirements of applicable law as
of the Closing Date or other applicable Delivery Date.
          Indemnification under this Section 4.5 shall include reasonable fees
and expenses of counsel and expenses of litigation. The indemnity obligations
hereunder shall be in addition to any obligation that any Seller may otherwise
have under applicable law or any other Operative Agreement.
          SECTION 4.6 Special Indemnification by TILC regarding Exercise of
Setoff by Customers. TILC hereby agrees, for the benefit of the Indenture
Trustee, the Noteholders and each other Secured Party, that it will, within
45 days after the date on which it has knowledge that any Lessee shall have
reduced any payments made by such Lessee under any Lease in the Portfolio as a
result of or in connection with any setoff exercised by such Lessee (regardless
of whether such Lessee actually has any contractual, statutory or other right to
exercise such setoff) with respect to amounts owed or presumed owed to such
Lessee pursuant to railcar leases that are not in the Portfolio, and provided
that the applicable Lessee shall not have made payments aggregating the full
amount payable by such Lessee under the applicable Lease prior to the end of
such 30-day period, deposit into the Collections Account an amount, in
immediately available funds, equal to the amount of such reduction.
          Indemnification under this Section 4.6 shall include reasonable fees
and expenses of counsel and expenses of litigation. The indemnity obligations
hereunder shall be in addition to any obligation that TILC may otherwise have
under applicable law or any other Operative Agreement.

16



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS OF SELLER
          SECTION 5.1 Protection of Title of the Purchaser.
          (a) On or prior to the date hereof, Seller shall have filed or caused
to be filed financing statements, STB or Registrar General of Canada filings
(each in form proper for filing in the applicable jurisdiction) naming the
Purchaser as purchaser or secured party, naming the Indenture Trustee as
assignee and describing the Railcars, related Leases and Related Assets Conveyed
by it to the Purchaser as collateral, with the office of the Secretary of State
of the State of Delaware and in such other locations as the Purchaser or the
Indenture Trustee shall have required. Without limiting the foregoing, Seller
hereby authorizes the Purchaser and/or any assignee thereof to prepare and file
any such UCC-1 financing statements. From time to time thereafter, Seller shall
authorize and file such financing statements and cause to be authorized and
filed such continuation statements, all in such manner and in such places as may
be required by law (or deemed desirable by the Purchaser or any assignee
thereof) to fully perfect, preserve, maintain and protect the interest of the
Purchaser under this Agreement, and the security interest of the Indenture
Trustee under the Indenture, in the Railcars, related Leases and Related Assets
that are Conveyed hereunder and in the proceeds thereof. Seller shall deliver
(or cause to be delivered) to the Purchaser and the Indenture Trustee
file-stamped copies of, or filing receipts for, any document filed as provided
above, as following such filing in accordance herewith. In the event that Seller
fails to perform its obligations under this subsection, the Purchaser or the
Indenture Trustee may perform such obligations, at the expense of Seller, and
Seller hereby authorizes the Purchaser or the Indenture Trustee and grants to
the Purchaser and the Indenture Trustee an irrevocable power of attorney to take
any and all steps in order to perform such obligations in Seller’s or in its own
name, as applicable, and on behalf of Seller, as are necessary or desirable, in
the determination of the Purchaser or Indenture Trustee or any assignee thereof.
          (b) On or prior to Closing Date and any other applicable Delivery Date
hereunder, Seller shall take all steps necessary under all applicable law in
order to transfer and assign to the Purchaser the Railcars and Leases being
Conveyed on such date to the Purchaser so that, upon the Conveyance of such
Railcar or Lease from Seller to the Purchaser pursuant to the terms hereof on
the applicable Delivery Date, the Purchaser will have acquired good and
marketable title to and a valid and perfected ownership interest in such
Railcars and Leases, free and clear of any Encumbrance (other than Permitted
Encumbrances). On or prior to the applicable Delivery Date hereunder, Seller
shall take all steps required under applicable law in order for the Purchaser to
grant to the Indenture Trustee a first priority perfected security interest in
the Railcars and Leases being Conveyed to the Purchaser on such Delivery Date
and, from time to time thereafter, Seller shall take all such actions as may be
required by applicable law (or deemed desirable by the Purchaser) to fully
preserve, maintain and protect the Purchaser’s ownership interest in, and the
Indenture Trustee’s first priority perfected security interest in the Railcars
and Leases which have been Conveyed to the Purchaser hereunder.
          (c) Seller shall not change its name, identity, jurisdiction of
organization or corporate structure in any manner that would or could make any
financing statement or continuation statement filed by Purchaser in accordance
with this Agreement seriously

17



--------------------------------------------------------------------------------



 



misleading within the meaning of § 9-506 of the UCC (or any similar provision of
the UCC), unless Seller shall have given the Purchaser, the Manager and the
Indenture Trustee at least 30 days’ prior written notice thereof, and shall
promptly file and hereby authorize the Purchaser or the Indenture Trustee to
file appropriate new financing statements or amendments to all previously filed
financing statements and continuation statements.
          (d) Seller shall give the Purchaser, the Manager and the Indenture
Trustee at least 30 days’ prior written notice of any relocation of its
jurisdiction of organization if, as a result of such relocation, the applicable
provisions of the UCC would require the filing of any amendment of any
previously filed financing or continuation statement or of any new financing
statement. Seller shall at all times maintain its jurisdiction of organization,
each office from which it manages or purchases Railcars and Leases and its
principal executive office within the United States of America.
          SECTION 5.2 Other Liens or Interests. Except for the Conveyances
hereunder, Seller will not sell, pledge, assign, transfer or otherwise convey to
any other Person, or grant, create, incur, assume or suffer to exist any
Encumbrance on the Railcars and Leases Conveyed hereunder or any interest
therein (other than Permitted Encumbrances), and TILC Seller, or TRLWT Manager
on behalf of TRLWT Seller, shall defend the right, title, and interest of the
Purchaser and the Indenture Trustee in and to such Railcars and Leases against
all Encumbrances or claims of Encumbrances of third parties claiming through or
under Seller. To the extent that any Railcar or Lease shall at any time secure
any debt of the related Lessee to Seller or any of its affiliates, Seller agrees
that any security interest in its favor arising from such a provision shall be
subordinate to the interest of the Purchaser (and its further assignees) in such
Railcars and Leases.
ARTICLE VI
MISCELLANEOUS
          SECTION 6.1 Amendment. This Agreement may be amended by the Sellers
and the Purchaser only with the prior written consent of the Indenture Trustee
(acting at the direction of the Requisite Majority).
          SECTION 6.2 Notices. All demands, notices and communications to Seller
or the Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of TRLWT Seller at the following
address: c/o Wilmington Trust Company, Rodney Square North, 1100 North Market
Street, Wilmington, Delaware 19890-0001, Attention: Corporate Trust
Administration Re: Trinity Rail Leasing VII, Facsimile No.: (302) 636-4140, with
a copy to Trinity Industries Leasing Company, 2525 Stemmons Freeway, Dallas,
Texas 75207, Attention: Vice President, Leasing Operations, Facsimile No.: (214)
589-8217or such other address as shall be designated by TRLWT Seller in a
written notice delivered to the Purchaser, (b) in the case of TILC Seller at the
following address: Trinity Industries Leasing Company, 2525 Stemmons

18



--------------------------------------------------------------------------------



 



Freeway, Dallas, Texas 75207, Attention: Vice President, Leasing Operations,
Facsimile No.: (214) 589-8217, or such other address as shall be designated by
TILC Seller in a written notice delivered to the Purchaser, and (c) in the case
of the Purchaser at the following address: Trinity Rail Leasing VII LLC., 2525
Stemmons Freeway, Dallas, Texas 75207, Attention: Vice President, Leasing
Operations, Facsimile No.: (214) 589-8217, with a copy to Kaye Scholer LLC at
the following address: Three First National Plaza, 70 West Madison Street, Suite
4100, Chicago, Illinois 60602, and with a copy to the Indenture Trustee at the
notice address provided for same in the Indenture, or such other address as
shall be designated by a party in a written notice delivered to the other party.
          SECTION 6.3 Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and the Transaction Documents set forth the
entire understanding of the parties relating to the subject matter hereof, and
all prior understandings, written or oral, are superseded by this Agreement and
the Transaction Documents. This Agreement may not be modified, amended, waived
or supplemented except as provided herein.
          SECTION 6.4 Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.
          SECTION 6.5 Governing Law. THIS AGREEMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS
OF LAW PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION.
          SECTION 6.6 Counterparts. For the purpose of facilitating the
execution of this Agreement and for other purposes, this Agreement may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and all of which counterparts
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.
          SECTION 6.7 Binding Effect; Assignability.
          (a) This Agreement shall be binding upon and inure to the benefit of
Seller, the Purchaser and their respective successors and assigns; provided,
however, that Seller may not assign its rights or obligations hereunder or any
interest herein without the prior written consent of the Purchaser and the
Indenture Trustee (acting at the direction of the Requisite Majority). The
Purchaser may assign all of its rights hereunder to the Indenture Trustee, and
such assignee shall have all rights of the Purchaser under this Agreement (as if
such assignee were the Purchaser hereunder).

19



--------------------------------------------------------------------------------



 



          (b) This Agreement shall create and constitute the continuing
obligation of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time when all Outstanding Obligations are
paid in full; provided, however, that rights and remedies with respect to any
breach of any representation and warranty made by Seller pursuant to Article IV
hereof shall be continuing and shall survive any termination of this Agreement.
          SECTION 6.8 Third Party Beneficiaries. Each of the parties hereto
hereby acknowledges that the Purchaser intends to assign all of its rights under
this Agreement to the Indenture Trustee for the benefit of the Secured Parties
under the Indenture, and Seller hereby consents to such assignment and agrees
that upon such assignment, the Indenture Trustee (for the benefit of the Secured
Parties) shall be a third party beneficiary of this Agreement and may exercise
the rights of the Purchaser hereunder and shall be entitled to all of the rights
and benefits of the Purchaser hereunder to the same extent as if it were party
hereto.
          In addition, whether or not otherwise expressly stated herein, all
representations, warranties, covenants and agreements of the Issuer, TRLWT and
TILC (whether as a Seller or as TRLWT Manager) in this Agreement or in any
document delivered by any of them in connection with this Agreement (including
without limitation, in any Delivery Schedule), shall be for the express benefit
of the Indenture Trustee, each Noteholder and each other Secured Party as
express third party beneficiaries, and shall be enforceable by the Indenture
Trustee (acting at the direction of the Requisite Majority) as if such Person
were a party hereto. Each of the Purchaser, TRLWT and TILC hereby acknowledges
and agrees that such representations, warranties, covenants and agreements are
relied upon by each Noteholder in purchasing the Equipment Notes issued under
the Indenture.
          SECTION 6.9 Term. This Agreement shall commence as of the date of
execution and delivery hereof and shall continue in full force and effect until
the payment in full of all Outstanding Obligations.
[continues next page]

20



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

            TRINITY RAIL LEASING WAREHOUSE TRUST            By:   /s/ James E.
Perry         Name:   James E. Perry        Title:   Vice President, Treasurer
and
Assistant Secretary        TRINITY INDUSTRIES LEASING COMPANY             By:  
/s/ James E. Perry         Name:   James E. Perry        Title:   Vice
President, Treasurer and
Assistant Secretary     

         
 
  TRINITY RAIL LEASING VII LLC,    
 
     
 
  By: TRINITY INDUSTRIES LEASING COMPANY, as sole member and manager    

                  By:   /s/ James E. Perry         Name:   James E. Perry       
Title:   Vice President, Treasurer and
Assistant Secretary     

Exh. C